  Case 4:11-cv-00433-A Document 68 Filed 07/22/20   Page 1 of 2 PageID 6041
                                                                U.S. DISTRICT COURT
                                                            NORTIJERN DISTIUCT OF TBXAS
                                                                       FJLED
                                                                    r·;;·~· ·~;;:;~
                IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF TEXAS                     LUL 2 2 2~~~
                         FORT WORTH DIVISION                CUmK,    u.s·:rllsTil'JCT COURT
                                                               By
                                                          L-.--~~~;~x         _____ J
PAUL DAVID STOREY,                   §
                                     §
           Petitioner,               §
                                     §
VS.                                  §     NO. 4:11-CV-433-A
                                     §
LORIE DAVIS, Director,               §
Texas Department of Criminal         §
Justice, Correctional                §
Institutions Division,               §
                                     §
          Respondent.                §



                                   ORDER

      In 2011, Michal Logan Ware ("Ware") was appointed to

represent petitioner, Paul David Storey, pursuant to the

provisions of 18 U.S.C.    §   3599(a) (2). His appointment included

representing petitioner in state clemency proceedings. Harbison

v. Bell, 556 U.S. 180, 194      (2009); Battaglia v. Stephens, 824

F.3d 470, 474   (5th Cir. 2016). In January 2017, Keith Hampton

("Hampton") was appointed as co-counsel to represent petitioner.

Ware and Hampton sought and obtained funding on behalf of

petitioner to investigate and assist in clemency proceedings.

Ware and Hampton submitted vouchers for their clemency work,

which have been paid. The clemency request was unsuccessful and

Ware and Hampton pursued a second state habeas proceeding on

behalf of petitioner. They now seek to be paid by the federal

judiciary for such work. As the Supreme Court made clear in
  Case 4:11-cv-00433-A Document 68 Filed 07/22/20   Page 2 of 2 PageID 6042




Harbison,   §   3599 does not apply to the commencement and

prosecution of new state court judicial proceedings. 556 U.S. at

189. "State habeas is not a stage •subsequent' to federal

habeas." Id.     Moreover,   §   3599(a) (2) provides for counsel only

when a state petitioner is unable to obtain adequate

representation. It does not appear that petitioner made any

state court request of Texas for appointment of counsel to

pursue a second or subsequent state court habeas proceeding.

Accordingly,

     The court ORDERS that such requests for payment made by

Ware and Hampton for state habeas work be, and are hereby,

denied.

     SIGNED July 22, 2020.




                                      2
